MERE Gab eONEMoLaaI-LVP-MJH ECF No. 95 filed 05/21/20 PagelD.3065 Page 1 of 1

JAMAAL CAMERON, et al

Plaintiff(s),

V.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case No. 20-10949
Judge Linda V. Parker

 

MICHAEL BOUCHARD, et al Magistrate Judge
Defendant(s).
/
NOTICE OF APPEAL
Notice is hereby given that OAKLAND COUNTY appeals to

 

the United States Court of Appeals for the Sixth Circuit from the: ] Judgment lV] Order

| Other: Order (R. 94); Order (R.38); Oral Evidentiary Order (PI Trans Vol 3B pp. 210-216)

entered in this action on May 21, 2020

Date: May 21, 2020

Counsel is: RETAINED

Steven M. Potter

 

P33344

Potter DeAgostino O'Dea & Clark
2701 Cambridge Court, Ste. 223
Auburn Hills MI 48326

248 377 1700
spotter@potterlaw.com

Appellant: Please file this form with the District Court Clerk's Office. If you are paying the filing fee, please make your
$505.00 check payable to: Clerk, U.S. District Court,
